In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 04-3842
CURTIS L. HOLT,
                                                 Plaintiff-Appellant,
                                 v.


LAKE COUNTY BOARD OF COMMISSIONERS,
PEGGY HOLINGA-KATONA, PETER BENJAMIN,
et al.,
                                Defendants-Appellees.
                          ____________
         Appeal from the United States District Court for the
          Northern District of Indiana, Hammond Division.
               No. 02 C 432—Philip P. Simon, Judge.
                          ____________
       SUBMITTED APRIL 5, 2005—DECIDED MAY 12, 2005
                          ____________




  Before RIPPLE, KANNE and WILLIAMS, Circuit Judges.
  PER CURIAM. Curtis Holt lost possession of his property
in Gary, Indiana, after the county sold the property to re-
cover unpaid taxes. Mr. Holt challenged the validity of the
tax sale during eviction proceedings in state court, and in
another state court action that was dismissed as res judicata.
Mr. Holt unsuccessfully appealed the dismissal of his case
to the Indiana Court of Appeals and the Supreme Court of
2                                                 No. 04-3842

Indiana. He then filed a complaint in federal court under
42 U.S.C. § 1983, claiming that he was deprived of his prop-
erty without due process by the state court judges who ruled
against him, a number of Lake County officials involved in
the tax sale, and the buyer of his property. Mr. Holt re-
quested that the court enter a judgment “that precludes the
defendants from depriving the plaintiff of his property
without due process of law” and grant “all further just and
proper relief.” The district court dismissed the case for lack
of subject matter jurisdiction under the Rooker-Feldman doc-
trine, and Mr. Holt appeals.
  The lower federal courts lack subject matter jurisdiction to
review state court decisions; only the Supreme Court
has appellate jurisdiction to reverse or modify a state court
judgment. Rooker v. Fid. Trust Co., 263 U.S. 413, 416 (1923);
D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983). The
Supreme Court has recently clarified that the Rooker-Feldman
doctrine precludes federal subject matter jurisdiction only
when, after state proceedings have ended, a losing party in
state court files suit in federal court complaining of an injury
caused by the state-court judgment and seeking review and
rejection of that judgment. Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 125 S. Ct. 1517, 1521-22 (2005). This is the
situation we have before us.
   In this case, Mr. Holt’s injury was caused by the state
court judgments upholding the tax sale and evicting him
from his property. See Long v. Shorebank Dev. Corp., 182 F.3d
548, 556 (7th Cir. 1999) (“[I]t does not seem that Long’s due
process argument can be considered separate from the evic-
tion order entered against her”); Ritter v. Ross, 992 F.2d 750,
755 (7th Cir. 1993). In Ritter, we held that the Rooker-Feldman
doctrine precluded the district court from hearing a claim
that a county deprived plaintiffs of property without due
process by selling the property at an auction to recover
No. 04-3842                                                       3

unpaid taxes. We noted that the plaintiffs would have no
claim “but for the tax lien foreclosure judgment.” Id. at 754.
Likewise, absent the state court’s judgment evicting him
from his property, Mr. Holt would not have the injury he
now seeks to redress. See Long, 182 F.3d at 557; Wright v.
Tackett, 39 F.3d 155, 158 (7th Cir. 1994). This conclusion is
reinforced by Mr. Holt’s assertions in his brief that “the is-
sues concern dismissal of a properly stated claim” and that
he was “evicted by a court without subject matter jurisdic-
tion.” These statements belie Mr. Holt’s contention that he
                                                         1
does not seek to overturn the state courts’ judgments. We
have repeatedly stated that “a litigant may not attempt to
circumvent the effect of Rooker-Feldman and seek a reversal
of a state court judgment simply by casting the complaint in
the form of a civil rights action.” Long, 182 F.3d at 557; see
Ritter, 992 F.2d at 754. Thus, Mr. Holt cannot overcome the
jurisdictional bar by styling his claim as a due process
action.
  To the extent that Mr. Holt continues to challenge the
district court’s denial of his motion for default judgment


1
  Mr. Holt also makes the undeveloped argument that he “had
no opportunity to present his due process, equal protection, and
Fifth Amendment taking claims to the state court.” It is true that
the Rooker-Feldman doctrine would not preclude a federal court
from hearing Mr. Holt’s claim if he did not have a reasonable
opportunity to bring his claim in state court, Taylor v. Fed. Nat’l
Mortgage Ass’n, 374 F.3d 529, 533 (7th Cir. 2004); Long v. Shorebank
Dev. Corp., 182 F.3d 548, 558 (7th Cir. 1999). But Mr. Holt has not
demonstrated, or even argued, that state court rules or proce-
dures, or difficulties caused by factors “independent of the
actions of the opposing parties” prevented the issues from being
raised in the state court proceedings that preceded this action. See
Taylor, 374 F.3d at 534-35; Long, 182 F.3d at 558.
4                                               No. 04-3842

against certain defendants, we do not address his argument
because we have determined that the district court lacked
subject matter jurisdiction over the case.
                                                  AFFIRMED

A true Copy:
       Teste:

                         _____________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit




                   USCA-02-C-0072—5-12-05